t c memo united_states tax_court joe e henry and carolyn j henry petitioners v commissioner of internal revenue respondent docket no filed date andrew m wolov for petitioners david g hendricks and osmun r latrobe for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge lewis r carluzzo pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the special trial judge's opinion which is set forth below opinion of the special_trial_judge carluzzo special_trial_judge respondent determined deficiencies and additions to tax in petitioners' and federal income taxes as follows additions to tax sec sec sec sec year deficiency a a a dollar_figure dollar_figure dollar_figure --- --- dollar_figure dollar_figure dollar_figure --- --- dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure percent of the interest due on the deficiency in addition respondent determined that interest accruing after date on the deficiency for each year would be calculated in accordance with sec_6621 this case is part of the plastics recycling group of cases for a detailed discussion of the transactions involved in the plastics recycling cases see provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir consistent with the resolution of some of the disputed issues in provizer the parties filed a stipulation of settled issues concerning the adjustments related to petitioners' participation in the plastics recycling program the stipulation provides petitioners are not entitled to any deductions losses investment credits business energy investment credits or any other tax benefits claimed on their tax returns for the taxable years in issue as a result of their participation in the plastics recycling program the petitioners are liable for the additions to tax pursuant to sec_6659 as set forth in the notice_of_deficiency the underpayments in income_tax attributable to petitioners' participation in the plastics recycling program are substantial underpayments attributable to tax_motivated_transactions subject_to the increased rate of interest established under sec_6621 as set forth in the notice_of_deficiency the issue remaining for decision is whether petitioners are liable for the additions to tax for negligence under sec_6653 for and and under sec_6653 and for and background some of the facts have been stipulated and they are so found at the time of the filing of the petition petitioners resided in tulsa oklahoma references to petitioner are to joe e henry the details of petitioner's educational background have not been provided he attended college for at least year and took some accounting courses he also took various seminars and courses relating to his profession at unspecified locations and times as of the date of trial petitioner had been employed in various capacities in manufacturing industries for over years in the 1970's he was employed as the general manager of several manufacturing companies and during this period petitioner became familiar with plastic injection molding machines in petitioner was hired by ramsey winch co ramsey as the vice president of operations at ramsey petitioner acquired expertise in manufacturing winches he negotiated ramsey's acquisition of the auto frame co and thereafter was employed as president of both companies petitioner continued his employment with ramsey at least through the date of trial neither the educational nor employment histories of carolyn j henry have been placed in the record the parties stipulated that she was a housewife during petitioners' federal_income_tax returns for the years in issue and presumably the relevant form sec_1045 were prepared by william l storey storey petitioners have been clients of storey who was a certified_public_accountant since the late 1960's storey received a bachelor of science degree in business administration with a major in accounting from the university of arkansas storey retired in after practicing as a certified_public_accountant for years while in practice storey provided general financial advice to his clients and specialized in the preparation of federal_income_tax returns and financial statements between and storey occasionally reviewed tax_shelter investments for his clients in the fall of storey learned about the sunbelt group partnership sunbelt after contacting samuel winer winer in connection with a matter involving a client sunbelt is a limited_partnership which purportedly engaged in licensing sentinel expanded polyethylene epe recyclers manufactured by packaging industries of hyannis massachusetts pi winer was an investment banker and financial consultant with offices in clearwater florida during his conversation with winer storey became interested in investing in sunbelt and asked winer to send him an offering memorandum aside from being the general_partner of sunbelt winer was also an investor in the project and the general_partner in a number of other plastics recycling limited_partnerships including clearwater poly reclamation associates southeast recovery associates and esplanade associates for his services to sunbelt winer received dollar_figure out of the proceeds of the sunbelt private offering after receiving the offering memorandum storey read it thoroughly twice and read portions of it five times he considered the offering memorandum to be well prepared at least as compared to others that he had read storey was skeptical of representations made in the offering memorandum regarding cash_flow revenue projections and tax benefits he contacted john taggart taggart and elliot miller miller regarding the tax the offering memorandum for sunbelt was not made a part of the record instead the parties stipulated to the offering memorandum for clearwater we assume that the offering memoranda for sunbelt and clearwater are substantially identical benefits however the substance of these conversations is not disclosed in the record taggart and other members of the law firm of windels marx davies and ives prepared the offering memorandum tax opinion and other legal documents for the initial plastics recycling partnership clearwater and other plastics recycling partnerships including sunbelt taggart was the head of the tax department of windels marx davies and ives and taught tax law as an adjunct professor at new york university nyu law school taggart had previously been employed by the u s treasury_department and as a full-time faculty_member of nyu law school taggart owned a 66-percent interest in a second- tier plastics recycling partnership miller was a practicing attorney who specialized in tax matters miller was employed as corporate counsel to pi for years and at all times relevant to this case storey tentatively decided to invest in sunbelt for various reasons including its attractive tax benefits in date storey went to hyannis massachusetts to visit pi's facilities while in hyannis storey spent hours at pi where he toured pi's facilities and observed a demonstration of a recycler while at pi's facilities storey observed the presence of security officers and the use of personnel name tags during this visit storey met john d bambara bambara and anthony giovannone giovannone bambara is the president of pi and member of its board_of directors bambara is also the president treasurer clerk and director of fmec corp as well as 100-percent owner of its stock giovannone is executive vice president of pi and a member of its board_of directors giovannone and bambara advised storey that the recycler was unique because no other machine on the market could recycle plastic to support their statements they referred storey to the marketing report of stanley ulanoff a marketing consultant with an interest in two recycling partnerships the marketing report was appended to the offering memorandum when storey questioned bambara about the price of the recycler bambara stated that the recycler was unique and that if he were to sell the recycler he would not sell it for less than the price in the offering memorandum however storey was still skeptical about its cost because in his words i am not an engineer and it is hard for me to say what it cost to produce something like that and i couldn't see the inside of the machine but i -- it just didn't look like the cost to produce one would be anything like the price that was put on them but the value of it is not the cost to produce it i was somewhat at a loss regarding this in date storey went to clearwater florida to meet winer storey and winer discussed sunbelt however the substance of any conversation between them is unknown in date storey traveled to hyannis with bill stewart stewart to observe a demonstration of another recycler during this trip storey and stewart agreed to split the commissions related to stewart's clients who subsequently invested in sunbelt storey considered contacting an independent engineer for advice regarding the recycler but he did not know how or where to locate someone knowledgeable in plastics despite his visits to hyannis and review of the offering memorandum storey did not know the names of specific companies that would lease the recyclers whether the use of the recycler would be profitable for any company or the operating history of the recycler storey spent about hours on an investigation of sunbelt he kept track of the time he devoted to this investigation through the use of time sheets and memoranda regarding his telephone conversations storey billed the time directly related to petitioner's investment in sunbelt to petitioner at one rate and storey allocated a portion of the other time which was general in nature with respect to the investment to petitioner at a different rate storey believed he would recoup the expenses related to his investigation through commissions from sunbelt and the fees he charged clients storey recommended sunbelt to at least five of his clients including petitioners for each investment storey was entitled to receive and on some occasions did receive a commission of percent of their investment although storey was entitled to receive a commission of dollar_figure related to petitioners' investment in sunbelt he instructed winer to pay the commission to petitioners when he recommended sunbelt to petitioner storey advised petitioner that he was planning to invest in sunbelt described his investigation into sunbelt and provided him with the offering memorandum for sunbelt storey also advised petitioner to read the offering memorandum to determine for himself whether an investment in sunbelt would result in an economic return petitioner thoroughly reviewed the offering memorandum during this review petitioner noticed that the offering memorandum advised the potential investor to closely review the offering memorandum to be satisfied as to the feasibility of the investment and that the investment would generate the advertised tax_credits the offering memorandum allocates percent of the proceeds from each offering to the payment of sales commissions and offeree representative fees in addition the offering memorandum lists significant business and tax risks associated with an investment in sunbelt including a substantial likelihood of an audit by the internal_revenue_service irs and that the purchase_price paid_by f g corp to eci corp would probably be challenged as being in excess of fair_market_value that sunbelt had no prior operating history that winer had no prior experience in marketing recycling or similar equipment that the limited partners had no control_over the conduct of sunbelt's business that there was no established market for the recyclers that there were no assurances that market prices for virgin resin would remain at their current costs per pound or that the recycled pellets would be as marketable as virgin pellets and that certain potential conflicts of interest existed because petitioner was surprised at the price of the recycler petitioner and storey discussed its value in relation to ulanoff's marketing opinion in the offering memorandum because petitioner was also surprised at the tax benefits he and storey discussed the kind and amount_of_deductions generated by an investment in sunbelt during these discussions petitioner did not ask storey to seek an expert opinion regarding the value of the recycler petitioner never inquired about specific details of the operation of the recyclers or the viability of the recycler to end-users petitioners knew that storey did not have a background in plastics but did not personally investigate sunbelt or pi during petitioners invested dollar_figure in sunbelt and in return acquired a 19-percent limited_partnership_interest in sunbelt on their federal_income_tax return petitioners claimed a loss of dollar_figure related to their investment in sunbelt petitioners also claimed an investment_tax_credit of dollar_figure and a business energy investment_tax_credit of dollar_figure petitioners used dollar_figure of these credits in and carried back unused credits to and in the amounts of dollar_figure dollar_figure and dollar_figure respectively in the notice_of_deficiency respondent disallowed all items of income loss deductions and credits related to sunbelt and increased petitioners' income accordingly for respondent also disallowed the investment_tax_credit carry backs for and and allowed an investment_tax_credit of dollar_figure for in addition respondent determined that for each year petitioners were liable for the additions to tax under sec_6653 for negligence sec_6659 for valuation_overstatement and sec_6621 for increased interest as previously noted petitioners now dispute only respondent's determinations relating to the imposition of the addition_to_tax for negligence petitioners have stipulated substantially the same facts concerning the underlying transactions as we found in provizer v commissioner tcmemo_1992_177 with the exception of certain facts concerning the provizers the expert opinions and other matters that we consider of minimal significance those facts may be summarized as follows in pi manufactured and sold six sentinel epe recyclers to eci corp for dollar_figure each eci corp in turn resold the recyclers to f g corp for dollar_figure each f g corp then leased the recyclers to clearwater which licensed the recyclers to fmec corp which sublicensed them back to pi the sales of the recyclers from pi to eci corp were financed with nonrecourse notes approximately percent of the sales_price of the recyclers sold by eci corp to f g corp was paid in cash with the remainder financed through notes these notes provided that percent of the notes were recourse but that the recourse portion of the notes was due only after the nonrecourse portion was paid in full the fair_market_value of a sentinel epe recycler in was not in excess of dollar_figure and the nuts and bolts or manufacturing cost was dollar_figure other recycling machines were commercially available during the years in issue including the buss-condux plastcompactor nelmor weiss densification system regenolux cumberland granulators and foremost densilator information regarding these other machines was readily available pi allegedly sublicensed the recyclers to entities that would use them to recycle plastic scrap the sublicense agreements provided that the end-users would transfer to pi percent of the recycled scrap in exchange for payment from fmec corp based on the quality and amount of recycled scrap like clearwater sunbelt leased sentinel epe recyclers from f g corp and as prearranged licensed those recyclers to fmec corp the significant transactions of sunbelt differ from the underlying transactions in provizer v commissioner supra only in the following respects the entity that leased the machines from f g corp and licensed them to fmec corp and the number of machines sold leased licensed and sublicensed in provizer a test case for the plastics recycling group of cases this court found that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure held that the transaction which is almost identical to the transactions in this case was a sham because it lacked economic_substance and a business_purpose upheld the sec_6653 and additions to tax for negligence upheld the sec_6659 addition_to_tax for valuation_overstatement since the underpayment of taxes was directly related to the overstatement of the value of the sentinel epe recyclers and held that losses and credits claimed with respect to clearwater were attributable to tax-motivated transactions within the meaning of sec_6621 in reaching the conclusion that the transaction lacked economic_substance and a business_purpose this court relied heavily upon the overvaluation of the sentinel epe recyclers the value of the sentinel recyclers was misrepresented in sunbelt's promotional materials petitioners never took any legal action against anyone connected with sunbelt or pi petitioners never took any legal action against storey in connection with the recommendations or advice he provided to them regarding sunbelt discussion sec_6653 for and and sec_6653 for and impose an addition_to_tax equal to percent of the underpayment if any part of any underpayment in tax is due to negligence or disregard of rules or regulations sec_6653 imposes an addition_to_tax equal to percent of the interest payable with respect to the portion of the underpayment attributable to negligence or disregard of rules or regulations petitioners bear the burden_of_proof to show that any underpayment was not due to negligence rule a 58_tc_757 we have decided numerous plastics recycling cases and to date have found the taxpayers liable for such additions to tax in all but one of the opinions see friedman v commissioner tcmemo_1996_558 and cases cited therein negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances 85_tc_934 the question is whether a particular taxpayer's actions in connection with the transactions were reasonable in light of his or her experience and the nature of the investment or business 60_tc_728 when considering the negligence addition_to_tax we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which they approached their investment mcpike v commissioner tcmemo_1996_46 compare spears v commissioner tcmemo_1996_ with zidanich v commissioner tcmemo_1995_382 petitioners contend that they were not negligent because they reasonably relied in good_faith upon the advice of a qualified independent adviser to whom they made full disclosure in addition petitioners contend that they were not negligent because they reasonably expected to make a profit from their investment in sunbelt respondent on the other hand contends that petitioners were negligent because their reliance on storey was not reasonable and they failed to investigate the investment under some circumstances a taxpayer may avoid liability for the additions to tax under sec_6653 and if reasonable reliance on a competent professional adviser is shown 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered freytag v commissioner supra for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the taxpayer must show that the professional had the expertise and knowledge of the pertinent facts to provide informed advice on the subject matter 43_f3d_788 2d cir affg tcmemo_1993_621 39_f3d_402 2d cir affg tcmemo_1993_480 freytag v commissioner supra reliance on representations by insiders promoters or offering materials has been held an inadequate defense to negligence goldman v commissioner supra 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir pleas of reliance have been rejected when neither the taxpayer nor the advisers purportedly relied upon by the taxpayer knew anything about the nontax business aspects of the contemplated venture freytag v commissioner supra 85_tc_557 the offering memorandum contains a description of various business and tax risks associated with an investment in sunbelt despite a review of the offering memorandum and skepticism of its contents storey made no effort to verify the information in the offering memorandum beyond visiting pi's facilities and contacting miller bambara taggart giovannone and winer all of whom are insiders and promoters associated with sunbelt despite his lack of knowledge regarding the recycler the target market for the recycler and the technical aspects of the transactions storey did not contact an expert in plastics recycling or engineering or recommend that petitioner do so although storey visited the pi plant in hyannis toured the facility and observed a demonstration of the recycler he was not qualified to analyze or assess the machines on display or the facility storey made no adequate investigation into the value of the recycler although an investigation would have revealed the existence of other plastics recycling machines available in and ranging in price from dollar_figure to dollar_figure see provizer v commissioner tcmemo_1992_177 despite his lack of special qualifications and professional skills in plastics engineering recycling or materials storey made no effort to contact or consult with anyone who possessed such qualifications given storey's background and experience he undoubtedly was aware that the tax benefits outlined in the offering memorandum and claimed by petitioners depended in large part on the value of the recycling machines nevertheless having no knowledge or background regarding the value of the machines he did nothing sufficient to verify the representations made in the promotional materials and by individuals associated with the promotion as we view the matter storey's trips to inspect the machine and the other aspects of this investigation were essentially superficial in effect he relied not upon the information he gathered through his own investigation but upon representations made by sunbelt's promotional materials and promoters taking the above into consideration petitioners' reliance upon storey was not reasonable a taxpayer may rely upon his adviser's expertise in this case financial planning and tax_advice but it is not reasonable to rely upon an adviser regarding matters outside his field of expertise or with respect to facts which he does not verify in this case the value of the recycler 864_f2d_93 9th cir affg 88_tc_1086 moreover storey was not an independent adviser since he was entitled to receive compensation from sunbelt for petitioners' investment although storey refunded the commission to petitioners because he was paid to sell the investment his advice was suspect petitioners contend that they read the offering memorandum and questioned storey regarding its contents the extent of petitioners' review of the offering memorandum is unclear however a review of those materials would have indicated the numerous business and tax risks associated with an investment the preface to the offering memorandum warned the potential investor not to consider its contents as expert advice and to seek advice from the investors' own advisers the offering memorandum also clearly stated that the transactions involved significant tax risks and that in all likelihood the irs would challenge the validity of the transactions and the purported value of the recycling machines the business risks section of the offering memorandum warned that there was no history for sunbelt and that there was no established market for the recyclers or pellets produced therefrom petitioner failed to carefully consider the offering memorandum and to take into account its warnings statements regarding the business and tax risks and the warnings placed on the front page of the offering memorandum would have alerted a prudent and reasonable investor to the questionable nature of the promised deductions and credits see 857_f2d_1383 9th cir affg tcmemo_1987_217 petitioners' contention that they reasonably relied upon storey's advice is further undermined by petitioner's background in manufacturing in view of petitioner's success in various manufacturing businesses we find it difficult to accept the proposition that he did not know or have reason to know that the value of the sentinel machine was grossly overstated in addition petitioners contend that the investment was reasonable because they expected to make a profit we find that petitioners' profit_motive is not dispositive of the issue here in dispute whether or not petitioners intended to profit from their investment in sunbelt they failed to exercise due care in claiming tax benefits from that investment their subjective intent does not excuse them from the consequences of claiming deductions and credits to which under the circumstances they were clearly not entitled see klieger v commissioner tcmemo_1992_734 we have considered and find unpersuasive petitioners' arguments comparing this case with other cases that were resolved in the taxpayers' favor with respect to the negligence addition_to_tax petitioners failed to exercise due care in claiming the deductions and tax_credits relating to their investment in sunbelt we find that they did not reasonably rely upon storey or in good_faith investigate the aspect of the investment that generated the attractive tax benefits--the value of the sentinel recycler therefore we hold that petitioners are liable for the negligence additions to tax under the provisions of sec_6653 for and and sec_6653 and a for and to reflect the foregoing and to ensure that the stipulation of settled issues is properly taken into account decision will be entered under rule
